931 A.2d 937 (2007)
284 Conn. 916
STATE of Connecticut
v.
Ricardo COLLINS.
Supreme Court of Connecticut.
Decided September 21, 2007.
Richard W. Callahan, special public defender, in support of the petition.
Frederick W. Fawcett, supervisory assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 100 Conn.App. 833, 919 A.2d 1087 (2007), is denied.
ROGERS, C.J., and VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.